ROSS, Circuit Judge.
The agreed statement of facts shows that one of the two tracts of land involved in this suit is situated within the primary, and the other within the indemnity, limits of the grant made by Congress to the Atlantic & Pacific Railroad Company by Act July 27, 1866, c. 278, 14 Stat. 292. Neither of the tracts is within the *316grant made by the same act to the Southern Pacific Railroad Company, but the latter company claimed them under the grant made to it by Act Cong. March 3, 1871, c. 133, 16 Stat. 573, under which it undertook to select them as indemnity land given it by that act, and which selections were allowed by the Land Department, followed by patents of the government.
Both of those acts of Congress, and the rights of . the respective railroad companies thereunder, have heretofore been the subject of frequent consideration and adjudication by this court, as well as by the Supreme Court, so that it does not now seem necessary to do more than to cite the cases which, in my opinion, require a decree in this case in favor of the complainant. Accordingly, on the authority of Southern Pacific Railroad Company v. United States, 189 U. S. 447, 23 Sup. Ct. 567, 47 L. Ed. 896; United States v. Southern Pacific Railroad Company, 146 U. S. 570, 13 Sup. Ct. 152, 36 L. Ed. 1091; Southern Pacific Railroad Company v. United States, 183 U. S. 519, 22 Sup. Ct. 154, 46 L. Ed. 307; Southern Pacific Railroad Company v. United States, 168 U. S. 1, 18 Sup. Ct. 18, 42 L. Ed. 355; United States v. Southern Pac. R. Co., 184 U. S. 49, 22 Sup. Ct. 285, 46 L. Ed. 425; United States v. Southern Pacific Railroad Company (C. C.) 117 Fed. 544; Southern Pac. R. Co. v. United States, 200 U. S. 341, 26 Sup. Ct. 296, 50 L. Ed. 507 — judgment will be entered for the complainant.